DISCIPLINARY PROCEEDING
PER CURIAM.
Upon review of the findings and recommendations of Hearing Committee 5 and of the Disciplinary Board, and upon consideration of the evidence and of the briefs of the parties and of the record and oral argument, it is the decision of the Court that the Disciplinary Board’s recommendations be adopted.
Accordingly, it is ordered that L. Daniel Bishop, Jr. be suspended from the practice of law in Louisiana for a period of three years from the finality of this decision. It is further ordered that respondent make full restitution in the amount of $3,847.99, together with legal interest from the date of his receipt of the client’s funds until paid. Respondent’s payment of full restitution or efforts to make restitution will be considered if respondent applies for readmission. All costs of this proceeding are assessed to respondent.